Citation Nr: 1538383	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  14-02 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for radiculopathy of the right lower extremity, claimed as right leg neuropathy.

2.  Entitlement to service connection for radiculopathy of the bilateral lower extremities, including as secondary to service-connected residuals, L4-L5 laminectomy ("back disability").

3.  Entitlement to an increased rating in excess of 40 percent the back disability.

4.  Entitlement to an increased rating in excess of 10 percent for surgical scar, lower back ("low back scar")

5.  Entitlement to an increased rating in excess of 10 percent for surgical scar, low pelvis midline ("pelvic scar")

6.  Entitlement to a compensable rating for residuals, fracture, left distal clavicle ("left clavicle disability").

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Jeffrey E. Marion, Attorney at Law


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to March 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which continued a 40 percent disability rating for the back disability, 10 percent ratings for the low back scar and pelvic scar, and a noncompensable (zero percent) rating for the left clavicle disability.  The rating decision also denied entitlement to service connection for radiculopathy of the bilateral lower extremities, and denied entitlement to TDIU.

In January 2014, the Veteran notified the Board that he did not want a Board hearing.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claim for service connection for right leg and foot neuropathy was previously denied by a February 2004 rating decision.  The Veteran was notified of this decision in March 2004, but did not submit a timely appeal of the decision.
 
2.  The evidence received since the February 2004 rating decision is new in that it is not cumulative and was not previously considered by decision makers.  The evidence is also material because it raises a reasonable possibility of substantiating the Veteran's claim.

3.  The evidence is in relative equipoise on the issues of whether the Veteran has radiculopathy of the bilateral lower extremities and whether it is secondary to the service-connected back disability.

4.  For the entire period of appeal, the back disability is manifested by flexion to at least 35 degrees, left and right lateral flexion to 30 degrees, and left and right lateral rotation to at least 20 degrees, with no evidence of ankylosis of the entire thoracolumbar spine or 6 weeks of incapacitating episodes in the past 12 months.  

5.  For the entire period of appeal, the nonlinear low back scar is located on the Veteran's posterior trunk and is 15 centimeters (cm) by .5 cm, for a total area of 7.5 cm square; the scar is not painful, unstable, or deep.

6.  For the entire period of appeal, the linear pelvic scar is located on the Veteran's anterior trunk and is 19 cm; the scar is not painful, unstable, or deep.

7.  For the entire period of appeal, the left clavicle disability is manifested by is manifested by pain, pain on movement, and weakened movement.





CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for service connection for radiculopathy of the right lower extremity.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 3.159, 20.1103 (2014).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for the establishment of service connection for radiculopathy of the bilateral lower extremities as secondary to the service-connected back disability have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).

3.  For the entire period of appeal, the criteria for the assignment of a disability evaluation in excess of 40 percent for the service-connected back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2014).

4.  For the entire period of appeal, the criteria for a disability rating in excess of 10 percent for the service-connected low back scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7804 (2014). 

5.  For the entire period of appeal, the criteria for a disability rating in excess of 10 percent for the service-connected pelvic scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7804 (2014). 

6.  For the entire appeal period, the criteria for the assignment of a ten percent disability evaluation and no higher for the service-connected left clavicle disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.40, 4.45, Diagnostic Code 5203 (2014). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

For applications to reopen a claim based on new and material evidence, VA has a duty to notify the claimant of the definition of new and material evidence set forth in 38 C.F.R. § 3.156 and the basis upon which the claim for service connection had been previously denied.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

Here, the RO provided a notice letter to the Veteran in April 2009.  The letter notified the Veteran of the definition of new and material evidence set forth in 38 C.F.R. § 3.156 and informed the Veteran of the bases for previous denial of the service connection claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The letter notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claims to the RO.  The Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective dates in the letter.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claims.  The Board notes that there has been no allegation from the Veteran or his representative that he has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  The Board finds that the duty to notify provisions have been fulfilled, and any defective notice is harmless and nonprejudicial to the Veteran. 

The Board further finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  All available service treatment records (STRs) were obtained, and VA medical records and private medical records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims. 

The Veteran underwent VA examinations in April 2009, July 2009, and December 2012 to obtain medical evidence regarding the nature, etiology, and severity of the claimed disabilities.  A medical opinion was also obtained in December 2013.  The Board finds the VA examinations adequate for adjudication purposes.  The examinations were performed by medical professionals based on review of the claims file, solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  The examination reports are accurate and fully descriptive.  Opinion is provided as the nature and etiology of any lower extremity diagnoses, and opinion on the current level of severity is provided on the service-connected back disability, scars, and left clavicle disability.  As such, the Board finds that the Veteran has been afforded adequate examinations.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the claimed disability has been met.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson,  21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met, so no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.




II.  New and Material Evidence

The Veteran seeks service connection for radiculopathy of the right lower extremity.  A claim for service connection for right leg and foot neuropathy as secondary to the service-connected back disability was previously denied by the Oakland, California RO in February 2004 and the Veteran was notified of the decision in March 2004.  The claim was denied because the evidence did not show that the claimed neuropathy was related to the back disability or that the neuropathy occurred during service.  The Veteran did not appeal the denial.  Accordingly, the February 2004 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  As such, the Veteran's claim may be reopened only if new and material evidence has been secured or presented since the last final rating decisions.  38 U.S.C.A. § 7104(b); see Glynn v. Brown, 6 Vet. App. 523, 527 (1994).

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to assist.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, since the February 2004 rating decision, additional VA treatment records and private medical records have been associated with the claims file.  The evidence submitted subsequent to the February 2004 rating decision is new, in that it was not previously of record.  The newly submitted evidence is also material.  For instance, an April 2009 VA examination report indicates that the Veteran's L5-S1 fusion is incomplete and that could be responsible for intermittent numbness and throbbing pain in the lower extremities.  In addition, an August 2009 private treatment record from Dr. L.S. indicate a diagnosis of probable peripheral neuropathy, and a May 2010 treatment record indicates diagnoses of post-laminectomy fusion right S1 radiculopathy and/or peripheral neuropathy.

As noted above, new and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The evidence received since the February 2004 rating decision suggests a relationship between a current disability and a service-connected disability.  Thus, presumed credible, the additional evidence relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that the claim for service connection for radiculopathy of the right lower extremity is reopened.

III.  Service Connection
Law and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be also granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises, and may also include statements from authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A layperson is not generally capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for Radiculopathy of the Bilateral Lower Extremities

The Veteran contends that his back causes him to have nerve pain in his feet.  He states that the pain is worse in his right foot than his left foot, but that he feels it in both feet.  He states that the pain is a constant, dull aching pain that increases to sharp pains at random times.  See the June 2009 statement.

The evidence of record is in relative equipoise on the issues of whether Veteran has a current diagnosis of radiculopathy of the bilateral lower extremities, and evidence is also in equipoise on the issue of whether any diagnosed radiculopathy is secondary to the service-connected back disability.  

VA treatment records indicate that in August 2004, the Veteran complained of right side sciatica.  In September 2004, he was noted to have symptoms consistent with sciatica pain at lower back radiating to the groin and lower leg bilaterally.

In July 2006, the Veteran reported that he did not have much leg pain.  

In January 2008, the Veteran reported having a dull and aching pain in the bottom of his right foot, with some sharp pain.  In July 2008, the Veteran reported having a lot of foot pain, particularly in his right foot, and especially with prolonged sitting.  The Veteran also reported having right foot pain and bilateral foot pain in 2008 to his private physician, Dr. L.S.  A treatment note from December 2008 indicates that a podiatrist did not feel foot etiology.   

In January 2009, the Veteran reported to VA that he saw a podiatrist and was told that his foot pain was not due to his feet, but was due to his back.  Treatment records from Dr. L.S. indicate that the Veteran continued to complain of bilateral foot numbness in March 2009, and of bilateral feet vibration and generalized leg pain in August 2009.  Upon physical examination in August 2009, Dr. L.S. noted that the Veteran had right lateral foot pain and partial numbness, and dysesthesia of the bilateral feet, and that the Veteran had probable peripheral neuropathy.  

The Veteran was afforded a VA examination in April 2009.  He stated that he had right side lower extremity pain and paresthesias, which he had noticed increasing for the last 4 years.  He described the pain as throbbing, with the recent onset of right foot numbness for the past 3 months.  Physical examination revealed normal sensation and reflexes in the bilateral extremities.  Electromyography (EMG) tests showed some polyphasics on the right hamstring and right ant tibialis muscles, but no evidence of acute bilateral lumbosacral radiculopathy.  The examining physician opined that there was no conclusive evidence of  lower extremity neuropathy, but that the incomplete fusion at L5-S1 could be responsible for intermittent numbness and throbbing pain in the lower extremities, or that the lower extremity pain and spasms could be attributable to intermittent L3-4 posterior root irritation.

Treatment notes from Dr. L.S. show that in January and May 2010, the Veteran had diagnoses including right S1 sensory radiculopathy and/or peripheral neuropathy.

VA treatment records indicate that in May 2012, the Veteran complained of pain to his feet and right calf.  

In December 2012, the Veteran had another VA peripheral nerves examination.  He reported that he had intermittent numbness and throbbing pain in his calves and feet since a spinal laminectomy in 2001.  Upon physical examination, the Veteran had severe intermittent pain in his right lower extremity, moderate intermittent pain in his left lower extremity, moderate paresthesias and/or dysesthesias in his bilateral lower extremities, and moderate numbness in his bilateral lower extremities.  His bilateral knee extension, ankle plantar flexion, and ankle dorsiflexion were normal.  In addition, his bilateral upper anterior thigs, thighs/knees, lower legs/ankles, and feet/toes had normal sensation testing results for light touch.  The Veteran's gait was normal.  The Veteran's sciatic, external popliteal, musculocutaneous, anterior tibial, internal popliteal, posterior tibial, anterior crural, internal saphenous, obturator, external cutaneous, and ilio-inguinal nerves were all normal on the right and left side.  The examiner opined that no lower extremity radiculopathy was diagnosed, and that as the 2009 VA examiner stated, the incomplete fusion at L5-S1 could be responsible for intermittent numbness and throbbing pain in the lower extremities, or the lower extremity pain and spasms could be attributable to intermittent L3-4 posterior root irritation.  A November 2013 addendum to the VA examination noted that although the box "radiculopathy" in section 12 was checked, this was done in error and was based on the veteran's subjective report of symptoms.  The examiner clarified that there were no objective findings of radiculopathy on exam and therefore no condition of lower extremity radiculopathy is diagnosed, nor was a condition present in 2009.  

On this record, the Board finds that the evidence is in relative equipoise as to whether the Veteran has a current diagnosis of bilateral radiculopathy or peripheral neuropathy.  The Board finds Dr. L.S.'s diagnoses (of radiculopathy and/or peripheral neuropathy) and the VA medical opinions (of no diagnosis) to be competent and credible.  Dr. L.S. was the Veteran's long-time doctor and his diagnoses were rendered based on knowledge of the Veteran's  medical history and after physical examination of the Veteran.  The VA opinions were rendered after a review of all available records and physical examination of the Veteran.  The examiners also explained the basis on which they formed their opinions.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (noting that the credibility and weight to be attached to medical opinions are within the province of the Board).  The Court has made clear that the requirement for a current disability is satisfied if the claimant has a disability at the time a claim was filed or at any time during the pendency of the appeal, even if the disability resolves prior to the Secretary's adjudication of the claim  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  As such, the evidence is in relative equipoise on the issue of whether the Veteran has a current diagnosis.  

The evidence is also in relative equipoise as to whether any radiculopathy or peripheral neuropathy is secondary to the service-connected back disability.  Both the April 2009 and December 2012 VA examiners opined that the incomplete fusion at L5-S1 could be responsible for intermittent numbness and throbbing pain in the lower extremities, or that the lower extremity pain and spasms could be attributable to intermittent L3-4 posterior root irritation.

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim.  Specifically, the Board could seek further examination or medical opinion to aid in determining the precise nature and etiology of any current disability of the lower extremities.  However, under the law, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

Thus, as there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Board finds that this is a situation where the benefit of the doubt rule applies.  Ashley, 6 Vet. App. at 59; 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for radiculopathy of the bilateral lower extremities is warranted.

IV.  Increased Ratings

Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38  U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when a veteran appeals an initial assignment of a disability rating, the severity of the disability is to be considered during the entire period from the initial assignment of the evaluation to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Where there is a question as to which of two evaluations (ratings) shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  
38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).  It is essential that the examination on which ratings are based adequately portray the anatomical damage and functional loss with respect to all these elements.  Id.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Id.  

The factors involved in evaluating and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  The Court instructed that in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. 

In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court held that consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  The Court held that pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss.  Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011).  Although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Id.   

The Court explained in Mitchell that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Consequently, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of a veteran.  See 38 C.F.R. § 4.3.

Increased Rating for the Back Disability

The Rating Schedule has been revised with respect to evaluating disabilities of the spine since the Veteran was service connected for the back disability in 1989.  See Schedule for Rating Disabilities; Intervertebral Disc Syndrome, 67 Fed. Reg. 54,345 -49 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a , Diagnostic Code 5293 (2003)).  Those provisions, which became effective September 23, 2002, replaced the rating criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5293 for intervertebral disc syndrome (in effect through September 22, 2002).  The Board observes that the regulations were further revised, effective from September 26, 2003.  See Schedule for Rating Disabilities; The Spine, 68 Fed. Reg. 51,454 -56 (Aug. 27, 2003).  Disabilities and injuries of the spine are now evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5243.

Diagnostic Codes 5235, vertebral fracture or dislocation; 5236, sacroiliac injury and weakness; 5237,  lumbosacral or cervical strain; 5238, spinal stenosis; 5239, spondylolisthesis or segmental instability; 5240, ankylosing spondylitis; 5241, spinal fusion; and 5242, degenerative arthritis of the spine; are rated under the following general rating formula for diseases and injuries of the spine.   

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.

A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 30 percent is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  Id. 

A 40 percent evaluation is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id. 

A 50 percent evaluation is assigned of unfavorable ankylosis of the entire thoracolumbar spine.  Id. 

A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  Id.

Note (1):  Evaluate any associated objective neurologic abnormalities, including but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id. 

Note (2):  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Note (4):  Round each range of motion measurement to the nearest five degrees.  Id.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.

Diagnostic Code 5242, degenerative arthritis of the spine, requires consideration of Diagnostic Code 5003, degenerative arthritis (hypertrophic or osteoarthritis).  38 C.F.R. § 4.71a, Diagnostic Code 5242.  Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Finally, Diagnostic Code 5243 provides that intervertebral disc syndrome (preoperatively or postoperatively) be rated either under the General Rating Formula for Disease and Injuries of the Spine discussed above, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

Under Diagnostic Code 5243, a 10 percent rating is warranted where there are incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  Id.

A 20 percent rating is warranted where there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Id.

A 40 percent rating is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Id. 

A 60 percent rating is warranted where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Id. 

Diagnostic Code 5243 defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  Id.   

In this case, the Veteran contends that he has sharp, stabbing pains in his low back that last for 2-4 hours with residual pain that lasts up to 2 weeks.  He states that he has constant pain at varying levels that comes from the top left bolt of the fusion hardware, which hurts to the touch and flares from prolonged sitting.  See the June 2009 statement.

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the assignment of a disability evaluation in excess of 40 percent for the service-connected back disability for the entire appeal period.  For a 50 percent rating the evidence must show that there is unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  Alternatively, a 60 percent rating is warranted where the evidence shows the Veteran has had incapacitating episodes having a total duration of at least six weeks during the past 12 months, where "incapacitating episode" is defined as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

In this case, the evidence shows that for the entire period of the appeal, flexion was to at least 35 degrees, left and right lateral flexion was to 30 degrees, and left and right lateral rotation was to at least 20 degrees, with no evidence of ankylosis of the entire thoracolumbar spine or 6 weeks of incapacitating episodes in the past 12 months.  

VA treatment records indicate that in January 2009, the Veteran reported that the top left both continued to be problematic, and his mid-back was also bothering him.  He stated that he had cortisone injections, which helped if they hit the spot exactly right.

Treatment records from Dr. L.S. indicate that in March 2009 the Veteran reported feeling "very floored" after an airplane flight, and that he had minimal range of motion on the left side.  Dr. L.S. noted that the L5-S1 fusion was incomplete and that the Veteran had degenerative disc disease (DDD) at L3-4.  

The Veteran had a VA spine examination in April 2009.  He reported that he had severe flare-ups every 1-2 months, precipitated by bending or lifting.  The examiner stated that there were no incapacitating episodes of spine disease.  Upon physical examination, the Veteran had a normal gait, no abnormal curvatures, and no ankylosis.  He had guarding of movement and pain with motion.  Range motion showed flexion to 80 degrees, extension to 30 degrees, left and right lateral flexion to 30 degrees, and left and right lateral rotation to 25 degrees.  After 3 repetitions of range of motion repetitive movement, flexion was to 70 degrees, extension was to 30 degrees, left and right lateral flexion was to 30 degrees, and left and right lateral rotation was to 25 degrees.  X-rays showed that lordosis was preserved and there were no compression factures, destructive lesions, or spondylolisthesis.  

In March 2010, the Veteran reported to VA that he had a major flare-up of back pain that lasted for at least 3 days.  In May 2010, the Veteran reported to Dr. L.S. that he continued to have low back pain.  Upon examination, he had focal tenderness at the left low back to palpation.  In December 2010, the Veteran reported to VA that he had a recurrence of the pain, which were exacerbated by travel.

VA treatment records indicate that in February 2011, the Veteran reported having break-through pain, and his Percocet was increased.  

In May 2012, the Veteran reported to VA that his back pain was localized to the upper left rod.  

The Veteran underwent another VA spine examination in December 2012.  He reported having flare-ups caused by sitting, prolonged standing and bending over, and driving a vehicle with a manual transmission.  He reported that he had been on various opiates, including morphine, but had taken himself off of all medications because it made him "mentally foggy."  Range of motion measurements showed flexion to 35 degrees, extension to zero degrees, left and right lateral flexion was to 30 degrees of greater, left lateral rotation was to 30 degrees or greater, and right lateral rotation was to 20 degrees.  Range of motion was unchanged after repetitive-use testing with 3 repetitions.  The examiner indicated that the Veteran's functional loss due to the back disability included less movement than normal, weakened movement, pain on movement, and interference with sitting, standing, and/or weight-bearing.  In addition, the Veteran's lumbar vertebrae and bilateral lumbar and mid-lumbar paravertebral muscles had pain to palpation, and he had guarding and/or muscle spasm that did not result in abnormal gait or spinal contour.  The examiner noted that the Veteran had IVDS of the thoracolumbar spine, but had not had any incapacitating episodes over the past 12 months due to IVDS.  

A review of the evidence of record discloses that the Veteran does not meet the criteria for a higher evaluation for the manifestations of his back disability.  Specifically, there is no evidence of unfavorable ankylosis of the entire thoracolumbar spine.  Rather, evidence showed that the Veteran had measureable ranges of motion, including flexion to at least 35 degrees, left and right lateral flexion to 30 degrees, and left and right lateral rotation to at least 20 degrees.

A higher rating is also not warranted under Diagnostic Code 5243.  The evidence does not establish that the back disability causes incapacitating episodes.  Although the Veteran has reported some flare-ups of pain, the April 2009 and December 2012 VA examination reports both indicate that the Veteran had not have incapacitating episodes due to IVDS in the past 12 months, and the medical evidence of record does not show physician-prescribed bed rest, which is the requirement for an incapacitating episode.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1.  

The Board has considered whether a disability rating higher than 40 percent is warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  The Board notes, however, that the rating criteria are intended to take into account functional limitations, and therefore the provisions of 38 C.F.R. §§ 4.40 and 4.45 could not provide a basis for a higher evaluation.  See 68 Fed. Reg. 51454 -5 (Aug. 27, 2003).  In any event, there is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness, or incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Both the April 2009 and December 2012 VA examination reports indicate that pain on motion was considered when range of motion was tested, and the only evidence of additional limitation of motion after three repetitions was 10 degrees less flexion.  Moreover, although the December 20102 examiner indicated that the Veteran had weakened movement, the Veteran was consistently found to have a normal gait and was not found to have excess fatigability or incoordination.  In sum, even considering the effects of pain, the Veteran retained ranges of motion in the thoracolumbar spine.  In other words, any additional limitation due to pain does not more nearly approximate a finding of unfavorable ankylosis of the thoracolumbar spine or incapacitating episodes with a total duration of at least 6 weeks in the past 12 months.  See 38 C.F.R. § 4.45, 4.71a, Diagnostic Code 5242; DeLuca, 8 Vet. App. at 202; Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The current 40 percent rating contemplates the functional loss due to pain, excess fatigability, and less movement.  There is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness or incoordination.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206-07. 

Consideration has also been given to the potential application of the other diagnostic codes for disabilities of the spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  However, the Board finds no basis upon which to assign an evaluation in excess of 40 percent for the Veteran's back disability for the time period of the appeal.  Diagnostic Code 5242, degenerative arthritis of the spine, refers to Diagnostic Code 5003, degenerative arthritis (hypertrophic or osteoarthritis).  Diagnostic Code 5003, however, does not apply to this case, as any degenerative arthritis been rated on the basis of limitation of motion of the thoracolumbar spine.  Diagnostic Code 5003 applies only where the limitation of motion is noncompensable under the appropriate codes, and in this case, the limitation of motion is compensable.

In sum, the weight of the evidence is against the claim for a disability evaluation in excess of 40 percent for the service-connected back disability for the entire appeal period, and the appeal is denied.

Increased Rating for the Low Back Scar

Diagnostic Codes 7801-7805 sets forth the criteria for evaluating scars.  

Under Diagnostic Code 7801, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) warrant a 10 percent rating.  A scar in an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq cm) warrants a 20 percent evaluation.  A scar in an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq cm) warrants a 30 percent evaluation.  A scar in an area or areas of at least 144 square inches (929 sq. cm.) or greater warrants a 40 percent evaluation.  Note (1):  a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118.  
  
Under Diagnostic Code 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent evaluation.  Note 
(1):  a superficial scar is one not associated with underlying soft tissue damage.  Note (2):  if multiple qualifying scars are present, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity.  Id.

 Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent evaluation.  Three or four scars that are unstable or painful warrant a 20 percent evaluation.  Five or more scars that are unstable or painful warrant a 30 percent evaluation.  Note (1):  an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2):  if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Id. 

Under Diagnostic Code 7805, any disabling effects of other scars (including linear scars), and other effects of scars rated under Diagnostic Codes 7800, 7801, 7802, and 7804 not considered in a rating provided under Diagnostic Codes 7800-7804 are to be rated under an appropriate diagnostic code.  Id.

The Board finds that the preponderance of the evidence is against the assignment of a disability evaluation in excess of 10 percent for the low back scar for the entire appeal period.  For a 20 percent rating the evidence must show that there 3 or 4 unstable or painful scars.  38 C.F.R. § 4.71a, Diagnostic Code 7804.  

In this case, the Veteran has two scars, a low back scar and a pelvic scar.  The pelvic scar will be considered under a separate subheading.  The evidence shows that for the entire period of the appeal, the low back scar was not painful or unstable.

The Veteran was afforded a VA examination of his scars in July 2009.  He reported that his scar itched and caught when he moved.  The examiner indicated that the low back scar was a vertical scar from the level of L2 to the L5-S1, 15 cm by 0.5 cm, flat, stable, nontender, non-keloid, and non-herniated.  There was no pain and no breakdown and the examiner noted that the scar was superficial with no deep involvement.  There was also no limitation of motion, inflammation, edema, or keloid formation.  There was also no irregularity, atrophy, shiny, or scaly skin.  The underlying soft tissue was normal.

The Veteran had a second VA examination of his scars in December 2012.  The examiner indicated that the low back scar was on the Veteran's posterior trunk and it was a superficial non-linear  15 cm by 0.5 cm scar, or 7.5 cm squared.  The examiner also indicated that the scar was not painful or unstable, and that the Veteran had no other pertinent physical findings, complications, conditions, signs, and/or symptoms associated with the scar, and opined that the scar did not impact the Veteran's ability to work.

The medical evidence shows that the low back scar is located on the posterior trunk, is 15 cm by 0.5 centimeters in size with a total area of 7.5 cm squared, and is not painful, unstable, or deep.  Because there are not 3-4 scars that are painful or unstable, a 20 percent evaluation is not warranted under Diagnostic Codes 7804. 

With regard to other potentially applicable Diagnostic Codes, Diagnostic Code 7801 is not for application because the scar is not deep, and because the scar does not cover an area of at least 144 square inches (929 sq. cm.), Diagnostic Code 7802 is not for application.  The Board also finds that a higher rating is not warranted under Diagnostic Code 7805 and other appropriate diagnostic codes based upon any other disabling or other effects.  The medical evidence does not establish any symptoms or effects of the service-connected scar other than itching and catching during movement.  38 C.F.R. § 4.118.  Upon examination, the scar was described by the July 2009 and December 2012 VA examiners as being superficial and not unstable or painful.  The December 2012 VA examiner also noted that the that the Veteran had no other pertinent physical findings, complications, conditions, signs, and/or symptoms associated with the scar, and opined that the scar did not impact the Veteran's ability to work.  As there is no objective evidence on examination of disabling effects not considered in the rating provided under Diagnostic Code 7804, the Board finds that a higher rating is not warranted under Diagnostic Code 7805.  38 C.F.R. § 4.118. 

In sum, the weight of the evidence is against the claim for a disability evaluation in excess of 10 percent for the service-connected low back scar for the entire appeal period, and the appeal is denied.

Increased Rating for the Pelvic Scar

The Board finds that the preponderance of the evidence is against the assignment of a disability evaluation in excess of 10 percent for the pelvic scar for the entire appeal period.  For a 20 percent rating the evidence must show that there 3 or 4 unstable or painful scars.  38 C.F.R. § 4.71a, Diagnostic Code 7804.  

The evidence shows that for the entire period of the appeal, the pelvic scar was not painful or unstable.

In the July 2009 VA examination, the Veteran reported that his scar itched and caught when he moved.  The examiner indicated that the pelvic scar was a suprapubic horizontal 19 cm scar that was flat, stable, nontender, non-keloid, and non-herniated.  There was no pain and no breakdown and the examiner noted that the scar was superficial with no deep involvement.  There was also no limitation of motion, inflammation, edema, or keloid formation.  There was also no irregularity, atrophy, shiny, or scaly skin.  The underlying soft tissue was normal.

In the December 2012 examination report, the examiner indicated that the pelvic scar was on the Veteran's anterior trunk, and was a linear 19 cm scar.  The examiner also indicated that the scar was not painful or unstable, and that the Veteran had no other pertinent physical findings, complications, conditions, signs, and/or symptoms associated with the scar, and opined that the scar did not impact the Veteran's ability to work.

The medical evidence shows that the pelvic scar is located on the anterior trunk, is 19 cm in size, and is not painful, unstable, or deep.  Because there are not 3-4 scars that are painful or unstable, a 20 percent evaluation is not warranted under Diagnostic Codes 7804. 

With regard to other potentially applicable Diagnostic Codes, Diagnostic Code 7801 is not for application because the scar is not deep, and because the scar is linear and does not cover an area of at least 144 square inches (929 sq. cm.), Diagnostic Code 7802 is not for application.  For the reasons discussed above, the Board also finds that a higher rating is not warranted under Diagnostic Code 7805 and other appropriate diagnostic codes based upon any other disabling or other effects.  The medical evidence does not establish any symptoms or effects of the service-connected scar other than itching and catching during movement.  38 C.F.R. § 4.118.  As there is no objective evidence on examination of disabling effects not considered in the rating provided under Diagnostic Code 7804, the Board finds that a higher rating is not warranted under Diagnostic Code 7805.  38 C.F.R. § 4.118. 

In sum, the weight of the evidence is against the claim for a disability evaluation in excess of 10 percent for the service-connected pelvic scar for the entire appeal period, and the appeal is denied.

Increased Rating for the Left Clavicle Disability

Diagnostic Code 5203, for impairment of the clavicle or scapula.  As the Veteran is right-handed, the schedular criteria for the left (minor) joint apply.  This code provides a 10 percent rating for malunion of the clavicle or scapula, a 10 percent rating for nonunion without loose motion, a 20 percent rating for nonunion with loose motion, and a 20 percent rating for dislocation.  In the alternative, the code provides that impairment of the clavicle or scapula may be rated based on impairment of function of the contiguous joint.  38 C.F.R. § 4.71a, Diagnostic Code 5203.

Range of motion of the shoulder is rated under Diagnostic Code 5201, which provides a 20 percent rating for limitation of motion of the minor arm to shoulder level, 20 percent for limitation of motion midway between side and shoulder level, and a 30 percent rating for limitation of motion of the minor arm to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

In every case where the requirements for a compensable rating are not met, a zero percent evaluation may be assigned, even if the diagnostic schedule does not provide for such a noncompensable evaluation.  38 C.F.R. § 4.31.

The Board finds that the left clavicle disability has been manifested by pain with movement and weakened movement, which warrants a 10 percent rating for the entire period of appeal.  

In a July 2009 VA examination, the Veteran reported having daily pain (rated as a 3 on a scale of 1 to 10) with weakness.  He stated that he did not have stiffness, swelling, heat, redness, drainage, instability, or locking.  He also stated that the pain was aggravated by raising his arm up over his head (rated as a 7 on a scale of 1 to 10).  Physical examination revealed a depression that began 11 cm distal to the proximal manubria clavicular joint with a 5 millimeter (mm) depression 3 cm long along the clavicle that did not involve the joint.  The deformity was depression without angulation, false movement, shortening, or any intra-articular involvement.  There was no malunion, nonunion, false union, tenderness, drainage, pain, weakness, or redness.  There was also no ankylosis or constitutional symptoms.  The examiner opined that the left clavicle disability did not impact the Veteran's employability with the exception of raising anything over his head greater than 20 pounds.  

In a December 2012 VA examination, the Veteran's left shoulder flexion was to 150 degrees, abduction was to 120 degrees, and after 3 repetitions of repetitive-use testing, flexion was to 130 degrees and abduction was to 110 degrees.  The examiner indicated that the Veteran had functional loss or impairment of the shoulder and arm that resulted in less movement than normal, weakened movement, and pain on movement.  The examiner found that the Veteran had localized tenderness or pain on palpation of the joint, soft tissue, and/or biceps tendon, and that he had guarding of the shoulder.  There was no ankylosis, and there was no malunion or nonunion of the clavicle or scapula.  X-rays showed that there was no degenerative change or traumatic arthritis in the shoulder.  The examiner opined that the left clavicle disability did not impact the Veteran's ability to work.

Here, although none of the evidence documents malunion or non-union of the clavicle or scapula, the Board finds that the disability picture for the left clavicle disability more closely approximates the criteria for a 10 percent rating under the provisions of Diagnostic Code 5201-5003 when consideration is given to the functional impairment of the shoulder due to pain, pain on movement, and weakened movement.  See 38 C.F.R. §§ 4.40, 4.45; see also Mitchell, supra; Burton, supra; and DeLuca, supra; See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (assignment of a particular diagnostic code to evaluate a disability is "completely dependent on the facts of a particular case").  The Veteran is competent to report symptoms of pain and weakness, and the Board finds him credible because his statements have been consistent and are consistent with the two VA examination reports.  Here, the Veteran has limited motion that does not meet the compensable level under Diagnostic Code 5201 (flexion or abduction to shoulder level 90 degrees) but falls short of the normal range of motion.  38 C.F.R. § 4.71a, Plate 1 (noting normal flexion of the shoulder from 0 to 180 degrees, normal abduction from 0 to 180 degrees and normal rotation from 0 to 90 degrees).  As outlined above, range of motion testing reflected flexion at worst to 130 degrees and abduction to 110 degrees.  Under Diagnostic Code 5003, if the disability is noncompensable under the appropriate Diagnostic Code for the joint involved, a 10 percent rating will be for application for such major joint or group of minor joints affected by limitation of motion which is shown by findings such as swelling, muscle spasm, or painful motion.  Thus, the competent and credible evidence shows that the left clavicle disability is productive of functional loss and impairment due to pain, pain on movement, weakened movement and a 10 percent evaluation is warranted.   

The Board has also considered other criteria for shoulder injuries.  Evaluation of the Veteran's left clavicle disability under other diagnostic criteria is not warranted, however, as the evidence does not demonstrate ankylosis of the shoulder joint, limitation of motion of the arm at shoulder level, or impairment of the humerus as to warrant application of Diagnostic Codes 5200 (ankylosis of scapulohumeral articulation), 5201 (limitation of motion of arm), or 5202 (impairment of humerus). 

For these reasons, the Board concludes that a rating of 10 percent for service-connected left clavicle disability is warranted for the entire period of appeal, and the appeal is granted to that extent.

Extrashedular Consideration

The Board has considered whether referral for an "extraschedular" evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology and is found inadequate, it must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected disabilities that would render the schedular criteria inadequate.  The Veteran's symptoms, including pain, pain on motion, limitation of motion, and numbness are contemplated in the ratings assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he merely disagreed with the assigned disability ratings for his levels of impairment.  In other words, he did not have any symptoms from his service-connected disabilities that are unusual or different from those contemplated by the schedular criteria.  Moreover, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, the Board finds that referral for consideration of extraschedular ratings is not warranted, as the manifestations of the Veteran's disabilities are considered by the schedular rating assigned.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.










ORDER

New and material evidence having been received, the appeal to reopen service connection for radiculopathy of the right lower extremity is granted.

Service connection for radiculopathy of the bilateral lower extremities is granted.

An increased rating in excess of 40 percent for the back disability is denied.  

An increased rating in excess of 10 percent for the low back scar is denied.

An increased rating in excess of 10 percent for the pelvic scar is denied.

An increased rating of 10 percent, but no more, for the left clavicle disability for the entire period of appeal is granted.


REMAND

Review of the record reflects that further development is warranted to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.

Throughout the course of his appeal, the Veteran has maintained that his service-connected conditions preclude him from obtaining gainful employment.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15. 

Preliminarily, it is unclear whether and when the Veteran became unemployed.  The Veteran has stated that he last worked in 2007, and there is evidence dated in November 2009 that he was on long term disability from January to May 2008, but that he was still employed.  There is also a letter in the claims file from the Veteran's private physician, Dr. L.S., dated in September 2009, stating that he estimated that the Veteran would be able to return to work in March 2010.  As such, clarification on the Veteran's employment history is necessary.

In addition, although the Veteran has undergone numerous VA examinations for service connection and increased ratings claims, he has not been afforded a TDIU examination.  For instance, in a December 2012 VA spine examination, the examiner noted that the Veteran stated that he last worked in September 2007, and that he could no longer do his job due to severe back pain with sitting, standing, and driving to work, but the examiner did not opine on whether the Veteran's service-connected disabilities precluded him from obtaining gainful employment.  As such, an examination must be scheduled to determine the combined effect of all of the Veteran's service-connected disabilities on his ability to maintain substantially gainful employment.

Finally, the most recent VA treatment records associated with the claims file are from December 2013.  The RO should obtain the VA treatment records from January 2014 to present.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the VA healthcare system all outstanding, pertinent records of evaluation and/or treatment of the Veteran from January 2014 to present.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, a written statement to that effect should be incorporated into the record.

2.  Send the Veteran another VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, and request that the form be completed and returned to VA.

3.  After any records requested above are obtained, schedule the Veteran for an appropriate VA examination to ascertain if the aggregate effect of the Veteran's service-connected disabilities precludes him from securing and maintaining substantially gainful employment in light of his education and work history.  

The claims folder should be made available to the examiner prior to the examination, and a notation to the effect that this review has taken place should be made in the evaluation report.  All pertinent symptomatology and findings must be reported in detail.  A complete rationale should be given for all opinions and conclusions expressed.

4.  After completing the above development, readjudicate the issue.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.  Thereafter, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


